DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-a (i.e., claims 1-4, 9-13 and 15) in the reply filed on 05/12/21 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/20 and 06/25/19 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2003-308880 (heretofore JP’880).
As to claims 1, 9-13 and 15:
	JP’880 discloses that it is known in the art to make a non-aqueous electrolyte secondary battery comprising a positive electrode active material made of a layer-structured lithium transition metal complex oxide such as LiNi 0.7Co0.28Ti0.01Nb0.01O2 (0046; 0065; Examples 2-1 to 2-4; Abstract; 0003; 0013). In this case, the molar ratio of Ti = 0.01 and Nb=0.01, thus, the ratio of the total number of moles of Ti and Nb relative to the total number of moles of metals with the exception of lithium is 0.02. Further, as to claims 9-12, it should be noted that molar fractions “z” and “w” can be zero. It is also noted that both titanium and niobium are locally present (i.e., directly present/contacting) in or form part of the Li-metal complex oxide. Thus, the lithium transition metal complex oxide of JP’880 satisfies the claimed formula. Moreover, JP’880 shows with sufficient specificity the claimed molar ratios of components/elements/constituents forming the foregoing lithium transition metal complex oxide.  
As to claim 2:
JP’880 discloses the positive electrode active material made of the following compound LiNi 0.7Co0.28Ti0.01Nb0.01O2 (0046; 0065; Examples 2-1 to 2-4; Abstract; 0003; 0013). In this case, the molar ratio of Ti = 0.01 and Nb=0.01, thus, the ratio of the number of moles of Ti relative to the total number of moles of titanium and niobium: Ti moles/Ti moles+Nb moles = 0.5, thereby satisfying the claimed requirement.
As to claims 3-4:
JP’880 discloses the positive electrode active material made of the following compound LiNi 0.7Co0.28Ti0.01Nb0.01O2 (0046; 0065; Examples 2-1 to 2-4; Abstract; 0003; 0013). In this case, the molar ratio of Ni = 0.7, thus, the ratio of the number of moles of Ni relative to the total number of moles of metals with the exception satisfies the claimed requirement.
As to claims 5-8 (withdrawn claims):
JP’880 discloses the positive electrode active material made of the following compound LiNi 0.7Co0.28Ti0.01Nb0.01O2 (0046; 0065; Examples 2-1 to 2-4; Abstract; 0003; 0013). In this case, the molar ratio of Co = 0.28, thus, the ratio of the number of moles of Co relative to the total number of moles of metals with the exception satisfies the claimed requirement.
As to claim 14:
JP’880 discloses a method/process the above-mentioned positive electrode active material including the step of preparing a mixture containing a lithium compound, a nickel compound, a titanium compound and a niobium compound, which is heat treated (i.e., heat treatment step)(0046-0047; 0008; 0016; 0024; see Examples 2-1 to 2-4). 
Thus, the present claims are anticipated. 


Claims 1-4, 9-13 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kaneda et al 2016/0293952.
As to claims 1, 9-13 and 15:
	Kaneda et al disclose that it is known in the art to make a non-aqueous electrolyte secondary battery (0134; 0001-0003; Abstract; Title) comprising a positive electrode active material made of a layer-structured lithium transition metal complex oxide such as LidNi1-a-b-cCoaMbNbcO2 where 0.3≤a≤0.35, 0≤b≤0.10, 0.001≤c≤0.05, 0.95≤d≤1.20, and M is at least one element selected from Ti, Al, Mn, V and Mg (0022; 0029; 0103-0106; 0065; see TABLE 1: Examples 1 & 4-6; See TABLE 2: Examples 10 & 13). (Emphasis added[Symbol font/0xAE]) Note that Kaneda et al specifically name or identify only five (5) doping elements M including Ti.  
Emphasis supplied[Symbol font/0xAE]) More particularly, in TABLE 1, Kaneda et al teach the following specific compositions: Li1.05Ni 0.807C0.149Al0.035Nb0.01O2 (see Examples 1 & 10); Li1.05Ni 0.774C0.143Al0.033Nb0.005O2 (see Example 4); Li1.05Ni 0.811C0.149Al0.035Nb0.01O2 (see Example 5);  Li1.05Ni 0.814C0.150Al0.035Nb0.01O2 (see Example 6); Li1.05Ni 0.811C0.149Al0.035Nb0.005O2 (see Example 13). Examiner’s note: it is worth noting that Kaneda et al specifically name or identify Ti, Al as two (2) of the five (5) doping elements M [i.e., Ti among only five (5) doping elements M]. Thus, Kaneda et al at once envisage the formation of LidNi1-a-b-cCoaTibNbcO2 where any one of the five (5) doping elements M including Ti, Al, Mg, Mn or V can be interchangeably used or substituted in the disclosed chemical formula/composition. (Emphasis supplied[Symbol font/0xAE]) Notice that doping elements M including only five (5) elements Ti, Al, V, Mn or Mg are sufficiently limited, or well-delineated and/or represent a limited number of elements or compounds. Thus, Ti or Al or any one of the doping elements M can be interchangeably used in the disclosed chemical formula/composition of Kaneda et al. It is also noted that both titanium and niobium are locally present (i.e., directly present/contacting) in or form part of the Li-metal complex oxide. As set forth in MPEP 2131.02 Genus-Species Situations: II. A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED, and/or III. A GENERIC DISCLOSURE WILL ANTICIPATE A CLAIMED SPECIES COVERED BY THAT DISCLOSURE WHEN THE SPECIES CAN BE "AT ONCE ENVISAGED" FROM THE DISCLOSURE When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). In addition, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.). Further, In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. Moreover, a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering, 301 F.2d 676, 681(CCPA 1962)). In Kennametal, the challenged claim was to a cutting tool requiring a ruthenium binding agent with a physical vapor deposition (PVD) coating. Claim 5 of the reference disclosed all the elements of the claimed coated cutting tool, however, ruthenium was one of five specified binding agents and the claim did not specify a particular coating technique. The specification of the reference disclosed PVD as one of three suitable coating techniques. The Federal Circuit stated that the reference’s "express ‘contemplat[ion]’ of PVD coatings provided sufficient evidence that a reasonable mind could find that a person of skill in the art… would immediately envisage applying a PVD coating. Thus, substantial evidence supports the Board's conclusion that [the reference] effectively teaches 15 combinations, of which one anticipates pending claim 1. Though it is true that there is no evidence in [the reference] of ‘actual performance’ of combining the ruthenium binder and PVD coatings, this is not required." Kennametal, 780 F.3d at 1383, 114 USPQ2d at 1255.
With respect to the total number of moles of titanium and niobium: Kaneda et al show the claimed molar ratios of the components, elements, constituents forming the foregoing lithium transition metal complex oxide with sufficient specificity. In this case, for instance, in Example 4, the molar ratio of M (Ti substituting Al)= 0.033 and Nb=0.005, thus, the ratio of the total number of moles of Ti and Nb relative to the total number of moles of metals with the exception of lithium: Ti moles+Nb moles = 0.038. Similarly, in Example 13, the molar ratio of M (Ti substituting Al)= 0.035 and Nb=0.005, thus, the ratio of the total number of moles of Ti and Nb relative to the total number of moles of metals with the exception of lithium: Ti moles+Nb moles = 0.040. Further, as to claims 9-12, it should be noted that molar fractions “z” and “w” can be zero. Thus, the lithium transition metal complex oxide of Kaneda et al satisfies the claimed formula. 
As to claim 2:
Kaneda et al disclose the positive electrode active material made of the following compounds: Li1.05Ni 0.807C0.149Al0.035Nb0.01O2 (see Examples 1 & 10); Li1.05Ni 0.774C0.143Al0.033Nb0.05O2 (see Example 4); Li1.05Ni 0.811C0.149Al0.035Nb0.01O2 (see Example 5); Li1.05Ni 0.814C0.150Al0.035Nb0.001O2 (see Example 6); Li1.05Ni 0.811C0.149Al0.035Nb0.005O2 (see Example 13). In this case, for instance, in Examples 1 & 10, the molar ratio of Ti=0.035 (Ti substituting Al, or being interchangeably used as doping element M, as explained in the examiner’s note above) and Nb=0.01, thus, the ratio of the number of moles of Ti relative to the total number of moles of titanium and niobium: Ti moles/Ti moles+Nb moles = 0.77, thereby satisfying the claimed requirement. Similar calculations for Examples 4-6 and 13 can be made to note that the claimed requirement is met. 
As to claims 3-4:
Kaneda et al disclose the positive electrode active material made of the following compounds: Li1.05Ni 0.807C0.149Al0.035Nb0.01O2 (see Examples 1 & 10); Li1.05Ni 0.774C0.143Al0.033Nb0.05O2 (see Example 4); Li1.05Ni 0.811C0.149Al0.035Nb0.01O2 (see Example 5); Li1.05Ni 0.814C0.150Al0.035Nb0.001O2 (see Example 6); Li1.05Ni 0.811C0.149Al0.035Nb0.005O2 (see Example 13). In this case, the molar ratio of Ni = 0.807, or 0.774, or 0.811, or 0.814, thus, the ratio of the number of moles of Ni relative to the total number of moles of metals with the exception satisfies the claimed requirement.
As to claims 5-8 (withdrawn claims):
Kaneda et al disclose the positive electrode active material made of the following compounds: Li1.05Ni 0.807C0.149Al0.035Nb0.01O2 (see Examples 1 & 10); Li1.05Ni 0.774C0.143Al0.033Nb0.05O2 (see Example 4); Li1.05Ni 0.811C0.149Al0.035Nb0.01O2 (see Example 5); Li1.05Ni 0.814C0.150Al0.035Nb0.001O2 (see Example 6); Li1.05Ni 0.811C0.149Al0.035Nb0.005O2 (see Example 13). In this case, the molar ratio of Co = 0.149, or 0.143, or 0.150, thus, the ratio of the number of moles of Co relative to the total number of moles of metals with the exception satisfies the claimed requirement.
As to claim 14:
Kaneda et al disclose a method/process the above-mentioned positive electrode active material including the step of preparing a mixture containing a lithium compound, a nickel compound, a titanium compound and a niobium compound, which is heat treated (i.e., heat treatment step)(0036-0040; 0053-0056; 0066; 0083; 0087; 0022; 0025; EXAMPLE 1; CLAIMS 15-18). 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727